Action for malpractice and breach of contract in connection with a refinancing operation that affected two second mortgages owned by the plaintiff on certain real property. Judgment for the plaintiff unanimously affirmed, with costs. The determination of the trial court sustaining the alleged contract and the consideration therefor imports the finding of facts which sustain the judgment on the theory of malpractice. In other words, to sustain the judgment on the contract theory imports the finding of facts essential to the malpractice theory plus the fact of the making of the contract upon a consideration consisting of the obligation of defendant to make plaintiff whole for his breach of duty to his client, *905consisting of negligent conduct and erroneous advice causing plaintiff to take the new second mortgages despite her original refusal to aid the refinancing unless she was given the second mortgages, which she was assured were valid. The admissions of the defendant established, for the most part, the propriety of the judgment on the theory of malpractice. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.